 In the Matter of STEWART WARNER CORPORATIONandDIE AND TOOLMAKERS LODGE No. 113, INTERNATIONAL ASSOCIATION OF MACHINISTS,A. F. OF L.Case No. R-3088.DeeidedDecember 3, 1941Jurisdiction:automobile accessory, car heater, radio, refrigerator, and ordnanceand aviation material manufacturing industry.Practice and Procedure:petition dismissed where unit composed of die and toolmakers in three departments of Company's North Side Diversey BoulevardPlant, but excluding other groups of die and tool makers and tool hardenersand tool designers isheldto be inappropriate for the-purposes of collectivebargaining.Mr. F. H. Towner,of Chicago, Ill., for the Company.Mr. Arthur A. Netrefa,of Chicago, Ill., for the I. A. M.Mr. Ernest De Maio,of Chicago, Ill., for the United.Mr. Stanley L. Drexler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn July 30, 1941, Die and Tool Makers Lodge No. 113, Interna-tional Association of Machinists, affiliated with the American Federa-tion of Labor, herein called the I. A. M., filed with the RegionalDirector for the Thirteenth Region (Chicago, Illinois) a petition,and on September 20, 1941, an amended petition, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Stewart Warner Corporation, Chicago, Illinois, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On September29, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.37 N. L. R. B., No. 38.242 STEWART WARNER CORPORATION243On October 1, 1941, the Regional Director issued a notice of hear-ing, copies of which.were duly served upon the Company, the I. A. M.,and United Electrical, Radio & Machine Workers of America, affili-ated with the Congress of Industrial Organizations, herein calledthe United, a labor organization claiming to represent employees di-rectly affected by the investigation.held on October 8, 1941, at Chicago, Illinois, before Russell Packard,the Trial Examiner duly designated by the Chief Trial Examiner.The Company, the I. A. M., and the United were represented and par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.During the course of the hearing,the Trial Examiner made several rulings on motions and objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYStewart Warner Corporation is a Virginia corporation. It is en-gaged -in manufacturing enterprises in various States of the UnitedStates and at Belleville, Ontario, Canada.This proceeding involvesa plant of the Company located at 1828 West Diversey Boulevardin Chicago, Illinois. It is known as the North Side plant.' TheCompany is engaged at this plant in the manufacture and distribu-tion of automobile accessories, car heaters, radios, and refrigerators,and in the manufacture of ordnance and aviation material underdefense contracts with the United States Government.The prin-cipal raw materials used by the Company in the manufacture of theproducts of this plant are steel, -brass, wood, aluminum,, copper,bronze, and chemicals.The Company uses approximately $2,000,000worth of such materials monthly.Approximately two-thirds of thesematerials are obtained from sources outside of the State of Illinois.During 1940, the Company sold approximately $45,000,000 worth ofproducts of this plant.About 90 per cent of these products weredelivered to places outside the State of Illinois.II.THE ORGANIZATIONS INVOLVEDDie and Tool Makers Lodge No. 113, International Association ofMachinists, affiliated with the American Federation of Labor, is a1 There is also a plant ofthe Company situated on the south side of Diversey Boulevard,across thestreet from the North Side plant1 244DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor organization admitting to membership employees of theCompany.United Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationalso admitting to membership employees of the Company.III.THE APPROPRIATE UNITThe I. A. M. seeks a unit composed of all die and tool makers inthree departments of the Company's North Side plant : 2 Department325, the die, gauge, and grinding department; Department 326, thefixture, machine, and fool manufacturing department; and Depart-ment 350, the fixture manufacturing and machine construction andrepair department.3The United contends that all employees of theCompany at the North Side plant constitute an appropriate unit.'It also maintains that the unit sought by the I. A. M. is inappropriatesince it excludes die and tool makers in other departments of theNorth Side plant.The Company takes no position with respect tothe appropriate unit.In addition to the die and tool makers whom the I. A. M. nowseeks to represent, the Company employs other die and tool makersin the North Side plant.Department 236, the experimental toolmaking department, consists exclusively of die and tool makers.5In Department 428, the tool designing department, and in Depart-ment 8, the manufacturing hardening department, there are tooldesigners and tool hardeners 6 who, under the definition which theI.A. M. employs in setting forth its jurisdiction, are classified asdie and tool makers.7 In addition there are nine die and toolmakers scattered through other departments of the plant.8Allthese employees are eligible for membership under the bylaws ofthe I. A. M., and the I. A. M. admitted at the hearing that it has8There are 512 employees in these three departments.3In its petition the I. A. M sought a unit consisting of all employees in the "Die andGauge Department (Departments 325, 325-A, 325-D, and 325-G)."In its amendedpetition it requested a unit composed of "all tool and die makers, die grinders, and gaugemakers, excluding foremen, superintendents, and all other employees of the Company."4 There are approximately 8 900 employees in the North Side plantThe United does notnow seek an election among these employees6There are 46 employees in Department 236.6Tool designers,whose number the record does not disclose, constitute the entirepersonnel of Department 428Department 8 has a tool hardening division which con-sists of three tool hardeners7At the hearing the I A M introduced into evidence the following excerpt from itsbylaws : "Definition of a Die and Toolmaker. . . . Die and Toolmakersinclude personswho can, with the aid of tools, with or without drawings, perform all work necessaryin the making of Dies, Tools, Bakelite or Die Cast Molds,Tool Designing, Tool Hardening,Jigs,Fixtures, Gauges, Experimental or Model WorkSuch persons may be admitted tomembership in this Lodge upon making application, payment of required fee and passingthe Examination Committee " (Italics ours )8 Five in the i adio manufacturing department. 3 in the short order department, and 1in the aircraft department STEWART WARNER CORPORATION245jurisdiction over them. It stated that it wishes to exclude theseemployees for the reason that they have not asked the I. A. M. tobargain for them.The I. A. M. indicated that it would seek toinclude these die and tool makers in the appropriate unit at suchtime as it secures them as members.We do not believe that a mere portion of a single craft consti-tutes an appropriate bargaining unit within the meaning of theAct.The die and tool makers and the tool designers and toolhardeners in the North Side plant of the Company comprise arecognized craft and they may not be arbitrarily divided.9TheI.A. M., admittedly, has jurisdiction over all these employees andthere is no history of collective bargaining at the plant which wouldjustify such a division of a recognized craft.Under the circum-stances,we find that a unit-con'fined to the employees in Depart-ments 325, 326, and 350 of the North Side plant, as proposed by theI.A. M., is not appropriate for the purposes of collective bargaining.IV.THE QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the peti-tioning union is not appropriate, as stated in Section III above,we find that no question has arisen concerning the representationof employees of the Company in an appropriate unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWNo question concerning the representation of employees in theNorth Side plant of Stewart Warner Corporation, Chicago, Illinois,has arisen in a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (c) of the National LaborRelations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby orders that thepetition for investigation and certification filed by 'Die and ToolMakers Lodge No. 113, International Association of Machinists,affiliatedwith the American Federation of Labor, be, and it herebyis,dismissed.0Cf.Matter of The Nozelty Steam Better WorksandLoral 101,Welders,Burners,Apprentices, A F of L., 7 N LR B 969;Matter of Rembrandt Lamp CorporationandMetal Polishers, Buffers, Platers, and Helpers International Union, Local No. 6, Chicago,Illinois, affiliated with the American Federation ofLabor, 13 N L R B 945;Matter ofClimax Machinery CompanyandMetal Polishers, Bu/fers, Platers, and Yelpers, LocalUnion No 7, affiliated with the A Fof L, 14 N L R L' 252433257-42-von. 37--17